DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application, which discloses and claims only subject matter disclosed in prior Application No. 16/700181, filed 12/02/2019, claims only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a divisional application. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amend Claim 10 as follows:  “The federated computing architecture of claim 1, wherein the at least one Federated Facsimile Service Broker provides status information of the delegated communications of the at least one of (a) the document, (b) the origination information, and (c) the data to the first Distributed Facsimile Service Provider”. 

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches in a federated computing architecture, an enhanced facsimile communications environment that enables the transfer of at least one of (a) a document, (b) an origination identifier, and (c) data between cooperating peer facsimile capable system and non- cooperating facsimile capable peer systems, the environment comprising: a first Distributed Facsimile Service Provider (DSFP) is at least able to communicate with at least one cooperating facsimile capable peer system, at least one non-cooperating facsimile capable peer system is accessible by at least some of further DFSPs, there is at least one Federated Facsimile Service Broker (FFSB), wherein the first and second DFSPs register their availability with the at least one FFSB to determine which of the further DFSPs are capable of accessing the at least one non-cooperating facsimile capable peer system; upon determining that the at least one non-cooperating facsimile capable peer system is accessible, the first DFSP transfers the routing information and at least one of (a) the document, (b) the origination information, and (c) the data to at least one other DFSP capable of accessing the non-cooperating facsimile capable peer system; and upon the successful transfer of the routing information and the at least one of (a) the document, (b) the origination information, and (c) the data to the at least one other DFSP, the first DFSP delegating communicating the at least one of (a) the document, (b) the origination information, and (c) the data to the at least one other DFSP. In addition, the examiner failed to find a non-transitory storage medium storing information comprising instructions that when executed by at least one processor enables transfer of at least one of (a) a document, (b) an origination identifier, and (c) data, the instructions comprising: first instructions that configure a first Distributed Facsimile Service Provider (DFSP) to communicate with at least one cooperating facsimile capable peer system, upon reception by the first DFSP of the routing information, if the at least one non-cooperating facsimile capable 
The closest prior art, Robert N. Chichielo et al (US 20130287189 Al), teaches a system that allows for the reception and delivery of information based on cloud computing infrastructure to or from one or more facsimile system using internet based communication protocols as the transport between a facsimile capable application or hardware and the remotely accessible etherFAX services. The prior art fails to explicitly disclose a non-transitory storage medium storing information comprising instructions that when executed by at least one processor enables transfer of at least one of (a) a document, (b) an origination identifier, and (c) data, the instructions comprising: first instructions that configure a first Distributed Facsimile Service Provider (DFSP) to communicate with at least one cooperating facsimile capable peer system, upon reception by the first DFSP of the routing information, if the at least one non-cooperating facsimile capable peer system is accessible by the second DFSP; and fifth instructions that configure the first DFSP to, upon determination that the at least one non-cooperating facsimile capable peer system is accessible by the second DFSP, transfer the received routing information and the at least one of (a) the document, (b) the origination information, and (c) the data to the second DFSP. The prior art, lastly, fails to explicitly disclose a non-transitory storage medium storing information comprising instructions that when executed by at least one processor enables transfer of at least one of (a) a document, (b) an origination identifier, and (c) data, the instructions comprising: first instructions that configure a first Distributed Facsimile Service Provider (DFSP) to communicate with at least one cooperating facsimile capable peer system, second instructions that configure the first DFSP to receive routing information and at least one of (a) a document, (b) origination information, and (c) data from the at least one cooperating facsimile capable peer system destined for at least one non- cooperating facsimile capable peer system, and fourth instructions that configure the first DFSP to, upon determination that the at least one non-cooperating facsimile capable peer system is accessible by the second DFSP, transfer the received routing information and the at least one of (a) the document, (b) the origination information, and (c) the data to the second DFSP; and to delegate communications of the at least one of (a) the document, (b) the origination information, and (c) the data to the second DFSP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           

July 15, 2021